Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a response to the amendment, filed 3/10/22.
Claims 1-16 and 18-20 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the status of the first data" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 2-8 are also rejected for incorporating the error of claim 1.
Response to Amendment/Arguments
Applicant has amended the claims to include new limitations, changing the scope of the examined invention.  A new ground of rejection has been applied to address the amended claims.
Applicant's arguments filed 3/10/22 have been fully considered but they are not persuasive.  
Applicant argues the Li reference does not teach logic to cease maintenance operations to the stored second data in the second storage locations when the status of the first data in the first storage locations indicates an unmanaged state.  This argument is not persuasive.  It should be noted that the claim does not define what comprises “an unmanaged state”.  Without further details of the term “unmanaged state”, the Examiner gives the broadest interpretation of this term and interpret the above claim language to be a logic to cease maintenance operations to be stored second data in the second storage locations when the status of the first data in the first storage locations has some type of state/indicator related to the data.  In short, an unmanaged state could be any type of indicator/state that is related to the data.  If Applicant wishes this term to mean something else, Applicant must further provide details in the claim language to define this term.
Li teaches logic to use a presence or status of the first data in the first storage locations to cease maintenance operations to the stored second data in the second storage locations (main control module checks dirty flag in cache table, and decide whether or not to perform write to the back-end flash storage/SSD based on the flag; pg. 16, last par; pg. 23, par. 5; writing back to the SSD is interpreted as a memory maintenance operation).  The dirty flag is an indicator that gives the state of a data and is used to determine whether a maintenance operation is to be performed on the data.  The dirty flag of Li reads on the claimed limitation of a status that indicate an unmanaged state, which is used to determine whether to perform maintenance operations.  The Examiner maintains Li teaches the invention as presently claimed.  Applicant is advised to further clarify the intended invention by adding details to more descriptively define the invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (WO2016123748, “Li”) in view of Amidi et al (US20210109657; ED: 09/27/2016).
As to claim 1, 9, 16:
Li teaches a memory system, memory module, having a substrate (flash system; pg. 3), and associated method of operation. 
Li teaches a memory configured as a cache, the cache to store first data at first storage locations (nonvolatile cache, pg. 3, par. 3) attached to backing storage media coupled to the cache, the backing storage media to store second data in second storage locations corresponding to the first data (flash/SSD storage using NAND flash (pg. 2, par. 3).  
Although Li does not specifically teach the cache memory is volatile memory, it is well-known in the art to use volatile memory, such as DRAM, as cache to disk storage, such as an SSD.  Volatile memory has the advantage of being much faster to access than nonvolatile memory. One prior art that teaches this idea is Amidi, who teaches a hybrid memory apparatus that employs a volatile memory (DRAM) as a cache to a nonvolatile storage (SSD/SCM) (0028).  Amidi is an analogous prior art in the field of storage access and control.  Amidi indicates that using volatile memory for its rapid speed, allows for ultra-high-speed embodiments (0006).  It would have been obvious to one of ordinary skills in the art, at the time of the invention, to use a volatile memory, such as DRAM, to be the cache of the SSD/SCM of Li, to achieve faster storage access speed, as suggested by Amidi.  Another prior art (not relied on in this rejection) that illustrates this idea is Velayuthaperumal et al (US20190065382), who uses a memory that can be volatile or nonvolatile, for the cache of a SSD (0068).
Li teaches logic to cease maintenance operations to the stored second data in the second storage locations when the status of the first data in the first storage locations indicates an unmanaged state (main control module checks dirty flag which provides the state of the data in cache table, and decide whether or not to perform write to the back-end flash storage/SSD based on the flag; pg. 16, last par; pg. 23, par. 5; writing back to the SSD is interpreted as a memory maintenance operation). 
As to claim 2:
Li teaches the first storage locations comprise a first page of volatile memory storage cells (cache pg. 3, pg. 5); and the second storage locations comprise a second page of storage class memory (SCM) storage cells (flash/NAND storage; pg. 2, par 2; pg. 3, par. 2-4). 
As to claim 3:
Amidi teaches the volatile memory storage cells comprise dynamic random access memory (DRAM) (DRAM as cache to SSD; 0028). 
As to claim 4-5, 11:
Li teaches the SCM storage cells comprise non-volatile memory cells (flash/NAND memory; pg. 2, par. 3). 
As to claim 6, 12:
Li teaches the logic comprises a local processor, the memory system further comprising: a cache manager running on the local processor to manage operations directed to the cache (cache management module; pg. 11, pg. 14); and a backing store media manager running on the local processor to manage the backing store media (main control module; pg. 3, pg. 5, pg. 6). 
As to claim 7, 13, 19:
Li teaches storage configured as a lookup table to store page allocation information identifying managed/unmanaged backing store pages corresponding to a status of data stored in the cache (cache metadata status table; pg. 4, pg. 6); wherein the backing store media manager updates the backing store page allocation table as it detects data status changes (update valid flag status/bit; pg. 4, pg. 6) ; and wherein the maintenance operations are directed solely to managed pages as identified in the lookup table (main control module checks dirty flag in cache table, and decide whether or not to perform write to the back-end flash storage/SSD based on the flag; pg. 16, last par; pg. 23, par. 5; writing back to the SSD is interpreted as a memory maintenance operation). 
As to claim 8, 14, 20:
Li teaches the memory system further comprises: an interface to host (pg. 2) to receive commands generated by the system controller host, the commands specifying page-related status information for data in the cache (receive command from frontend application; pg. 5); and wherein the application of the maintenance operations are based on the page-related status information (main control module checks dirty flag in cache table, and decide whether or not to perform write to the back-end flash storage/SSD based on the flag; p. 16, last par; pg. 23, par. 5; writing back to the SSD is interpreted as a memory maintenance operation). 
As to claim 10:
Li teaches the maintenance operations comprise at least one from the group comprising memory address translation, memory block management, wear leveling operations, and data error management operations (memory block management; write back to dirty location; 0028). 
As to claim 15:
Li teaches the page-related status information includes at least one from the group comprising data unallocation, data load and unallocation, and data read-only (empty, pg. 4, pg. 6; valid/invalid; pg. 4, pg. 6; lock/unlock; pg. 16, pg. 17;  Dirty; pg. 16, pg. 18). 
As to claim 18: 
Li teaches ceasing maintenance operations to the second storage locations if the status of the first data exhibits an unmanaged state (main control module checks dirty flag in cache table, and decide whether or not to perform write to the back-end flash storage/SSD based on the flag; pg. 16, last par; pg. 23, par. 5; writing back to the SSD is interpreted as a memory maintenance operation).  Amidi teaches a hybrid memory apparatus that employs a volatile memory (DRAM) as a cache to a nonvolatile storage (SSD/SCM) (0028).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAN NGUYEN whose telephone number is (571)272-4198. The examiner can normally be reached M-F 7:00am -4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571)272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAN NGUYEN/Primary Examiner, Art Unit 2138